Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 17, 2022 has been entered.
Status of Claims
2.	Claims 1-20 are currently under examination wherein claim 2 has been amended in applicant’s amendment filed on August 17, 2022.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kita et al. (US Pub. 2003/0177617 A1).
	With respect to claims 1-20, Kita et al. (‘617 A1) discloses an Fe-based alloy comprising by mass 0.01-0.15% C, 0.1-5.0% Si, 1-10% Mn, 8-25% Ni 14-30% Cr, 0.01-0.25% N, 0.1-2.0% Mo and a balance of Fe and inevitable impurities; and having a magnetic permeability of 1.005 or less (abstract and paragraphs [0037]-[0050]). The S content range as claimed in claim 20 may be included in the inevitable impurities disclosed by Kita et al. (‘617 A1). The elemental content ranges and magnetic permeability range disclosed by Kita et al. (‘617 A1) overlap the claimed ranges respectively. A prima facie case of obviousness exists. See MPEP 2144.05 I. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the claimed ranges within the disclosed ranges of Kita et al. (‘617 A1) with an expectation of success because Kita et al. (‘617 A1) disclosed the same utility over the entire disclosed ranges. Kita et al. (‘617 A1) further discloses that the claimed alloy is an austenitic stainless steel (paragraph [0040], [0042], [0043], [0045] and [0046]), at least that the alloy has a face centered cubic (FCC) crystalline structure as claimed because the austenitic stainless steel containing a large amount of austenitic phase stabilizing elements including for instance Ni, Mn, C, N and Cu as disclosed by Kita et al. (‘617 A1) is known to have the FCC crystalline structure. Kita et al. (‘617 A1) further disclose that the alloy obtains a high strength by cold rolling the alloy with a desired reduction ratio and annealing the cold rolled alloy in the in the air containing nitrogen (paragraphs [0049], [0050] and [0073]) without specifying the ultimate strength as claimed in claim 2 as amended and the features as claimed in claims 6-8. However, it has been well held where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977), MPEP 2112.01 [R-3] I. In the instant case, the claimed and Kita et al. (‘617 A1)’s Fe-based alloys are identical or substantially identical in structure or composition and are produced by identical or substantially identical processes as discussed above, therefore a prima facie case of obviousness exists. The same ultimate strength as claimed in claim 2 as amended and the same improvements in the properties as compared to the alloys having the same composition with N less than or equal to 0.03% as claimed in claims 6-8 would be expected with the claimed and Kita et al. (‘617 A1)’s Fe-based alloys by one of ordinary skill in the art of Fe-based alloys. 
Double Patenting
	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

4.	Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 11,021,782 B2 in view of Kita et al. (‘617 A1).  Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1-10 of U.S. Patent No. 11,021,782 B2 disclose an Fe-based alloy, which is the same or obvious from the claimed Fe-based alloy. Claims 1-10 of U.S. Patent No. 11,021,782 B2 do not specify the Ni content range and magnetic permeability as claimed, Kita et al. (‘617 A1) is further applied to claim limitations for the same reasons as discussed above.
Response to Arguments
5.	The applicant’s arguments filed on August 17, 2022 have been fully considered but they are not persuasive.	
First, the applicant argues that Kita et al. (‘617 A1) does not teach cold rolling the alloy under a nitrogen atmosphere. In response, see the new ground of rejection of the ultimate strength as claimed in claim 2 as amended above. The examiner notes that the applicant’s argument is not commensurate in scope with the instant claims because there is no such limitation of cold rolling the alloy under a nitrogen atmosphere recited in the withdrawn method claim 21 at all. Claim 21 only requires heating the cold rolled alloy to an elevated temperature in a nitrogen containing atmosphere. Kita et al. (‘617 A1) does disclose that the alloy obtains a high strength by cold rolling the alloy with a desired reduction ratio and annealing (i.e. heating) the cold rolled alloy to a high temperature in the in the air containing nitrogen (paragraphs [0049], [0050] and [0073]) which would meet the process limitations in claim 21. The claimed and Kita et al. (‘617 A1)’s Fe-based alloys are identical or substantially identical in structure or composition and are produced by identical or substantially identical processes as discussed above, therefore the application of MPEP 2112.01 [R-3] I is proper and maintained.
Second, the applicant argues that the instant application provides direct comparative data showing improved properties of the alloys to alloys not prepared under a nitrogen atmosphere. In response, see examiner’s response to applicant’s argument above. The examiner notes that the alloy disclosed by Kita et al. (‘617 A1) is also cold rolled and/or annealed under an atmosphere containing nitrogen, the same results would be expected by one of ordinary skill in the art. Furthermore, it is noted the data as shown in Tables 2-4 of the instant specification was comparing hot rolled alloy with cold rolled alloy (e.g. hot rolled 304L vs cold rolled 304L in Table 2) and alloys having low N contents with alloys having much higher N content (e.g. 304L containing 0.1% N vs 304LN containing 0.6% N in Table 2 and 301 containing 0.1% N or 316L containing 0.15% N vs 304LN containing 0.6% N in Table 4 and Table 3 respectively). Therefore, the comparisons in Table 2-4 do not establish the criticality of the cold rolling or annealing in terms of improvements in properties. 
Conclusions
6.	This Office action is made non-final. Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEIPING ZHU whose telephone number is (571)272-6725.  The examiner can normally be reached on Mon-Fri 8:00-17:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Weiping Zhu/
Primary Examiner, Art Unit 1733

11/28/2022